Title: From John Adams to Richard Stockton, 27 January 1801
From: Adams, John
To: Stockton, Richard



Dear Sir
Washington Jan. 27 1801.

I am much obliged by your favor of the 17th. If the judiciary bill should pass as I hope and believe it will, I should be very glad of your advice, relative to appointments in other states as well as your own.
The talents and litterary qualifications of Mr. William Griffith of Burlington have been familiar to me for some time. Your account of his character in other respects is very satisfactory. I doubt however of his being litterally at the head of his profession at the bar, while Mr. Richard Stockton is there & am not clear that his pretensions to the circuit bench are the first. I wish to know in confidence your sentiments. You may have reasons for resigning to another, your own pretensions, but before any nomination is made, I should be very glad to know, whether you would accept it. It is very probable to me that your prospects in your own state and at large, may be better for yourself & more for the benefit of the public, but as I am not certainly informed I shall be somewhat embarrassed.—I may have been too indifferent to the smiles of some men & to the frowns of others—but neither will influence my judgment I hope in determining nominations of judges—characters at all times sacred in my estimation.
With great esteem and sincere regard I have the honor to be / Sir your most obed. & hum. sert.
